PER CURIAM:
Marion Leon Bea appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bea v. Arthur, No. CA-04-802 (E.D. Va. filed Aug. 23, 2004 & entered Aug. 26, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *737the court and argument would not aid the decisional process.

AFFIRMED